DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims and arguments filed on July 19, 2021 have been received and entered. Claims 11, 14 have been amended, while claims 17-19 have been canceled. Claims 11-16, 20-28 and 29 are pending in the instant application.
Election/Restrictions
Applicant's election with traverse of claims 11-16 (group IV) in the reply filed on October 21, 2020 was acknowledged.  Upon further consideration restriction requirement between invention of group IV and VI were withdrawn and claims drawn to group IV was rejoined with the elected invention. Therefore, the requirement for restriction was deemed proper, maintained and was made FINAL. 
Claims 11-16, 20-28 and 29 are under consideration. 

Priority
This application is a 371 of PCT/US2017/026222 filed on 04/05/2017 that claims priority from a US provisional application no 62/319,957 filed on 04/08/2016.

Claim Rejections - 35 USC § 102
Claims 11-15, 21-25, 27-28 and 29 were rejected under 35 U.S.C. 102(a)(2) as being anticipated by Friedman et al (WO/2017/099712, dated 06/15/2017, filed on 12/7/2015). In view of Applicants’ amendment of base claim 1, introducing the limitation “the anti-CD3 antibodies and anti-CD28 antibodies, in combination with a phosphatidylinositol-3-kinase inhibitor and a vasoactive intestinal peptide (VIP) receptor antagonist”, the previous rejections of claims are hereby withdrawn. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot. The claims are however subject to new rejections over the prior art of record, as set forth below:
Claim Rejections - 35 USC § 103
Claims 14 and 16 were rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al (WO/2017/099712, dated 06/15/2017, filed on 12/7/2015) and June et al (USPGPUB 20150283178, dated 10/08/2015, filed on 4/7/2015). In view of Applicants’ 
Claims 11, 14, 20 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al (WO/2017/099712, dated 06/15/2017, filed on 12/7/2015) and Betjes (Transpl Int 2016 Mar; 29(3):274-8, 09/08/2015) as evidenced by Pearce et al (J Immunol. 2015;195(7):3206-3217).  The rejection is withdrawn for the reasons discussed supra. 
Claims 11-15, 20, 26-28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over  Morgan et al (WO/2015/164745, dated 10/29/2015, effective filed on 12/7/2015), Betjes (Transpl Int  2016 Mar;29(3):274-8, 09/08/2015) and Perkins et al (Blood (2015) 126 (23): 1893) as evidenced by Pearce et al (J Immunol. 2015;195(7):3206-3217). The rejection is withdrawn for the reasons discussed supra. 
Claims 11, 14, 21-23, 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over  Morgan et al (WO/2015/164745, dated 10/29/2015, effective filed on 4/24/2015), Betjes (Transpl Int  2016 Mar;29(3):274-8, published 09/08/2015) and Perkins et al (Blood (2015) 126 (23): 1893), as evidenced by Pearce et al (J Immunol. 2015;195(7):3206-3217) as applied above and further in view of  June et al (USPGPUB 20150283178, dated 10/08/2015, filed on 4/7/2015)/ Friedman et al (WO/2017/099712, dated 06/15/2017, filed on 12/7/2015) . The rejection is withdrawn for the reasons discussed supra. 

New-Claim Rejections - 35 USC § 103- necessitated by amendments 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 11-15, 21-25, 27-28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al (WO/2017/099712, dated 06/15/2017, filed on 12/7/2015, IDS) and Waller et al (WO/2012/161755, dated 11/29/2012)/Summerbell (Blood (2013) 122 (21): 1041) .
Claims are directed to a method comprising (i) mixing isolated T cells and anti-CD3 antibodies and anti-CD28 antibodies, wherein the anti-CD3 antibodies and anti-CD28 antibodies are optionally immobilized on a bead or solid surface, in combination with a phosphatidylinositol-3-kinase inhibitor and a vasoactive intestinal peptide (VIP) receptor antagonist. Dependent claims limit he T cells expressing CD28 prior to, during, or after proliferating the T cells, the T cells are mixed with a vector having a nucleic acid encoding a chimeric antigen receptor. Claims are also directed to a method of treating cancer comprising: purifying T cells from a subject providing isolated T cells; mixing the isolated T cells with anti-CD3 antibodies and anti-CD28 antibodies, wherein the anti-CD3 antibodies and anti-CD28 antibodies are optionally immobilized on a bead or solid surface, in combination with a PI3 kinase inhibitor under condition such that the T cells replicate providing replicated T cells have increased expression of CD28 compared; and administering an effective amount of the replicated T cells to a subject in need thereof.
With respect to claim 11, Friedman et al teach a method of contacting T cell with anti-CD3 antibody and Cd28 antibody and PIK3 inhibitor to activate and stimulate the said T cells to proliferate as compared to T cell in absence of PI3K inhibitor (see claims 1-4, page 84, para. 3, and example 3). It is further disclosed that the isolated T are contacted with a stimulatory agent and costimulatory agent, such as anti-CD3 and anti-CD28 antibodies, generally attached to a bead or other surface, in a culture medium (see page 31, para. 6)
Regarding claim 12, Friedman et al teach that the proliferating T cells express CD28 (see page 75, para. 2).
With respect to claim 13, Friedman et al teach the method , wherein prior to, during or after proliferating the T cells, the T cells is transduced with  a vector having a nucleic acid encoding a chimeric antigen receptor (see page, 12, last para. , claims 5-8 of ‘712), wherein the chimeric antigen receptor comprises cancer targeting sequence, a transmembrane domain, a T cell costimulatory molecule domain, and a signal-transduction component of a T-cell antigen 
Regarding claims 14-15, Friedman et al teach a method of treating cancer comprising: said method contacting T cell with anti-CD3 antibody and Cd28 antibody and PIK3 inhibitor to activate and stimulate the said T cells to proliferate as compared to T cell in absence of PI3K inhibitor (see claims 1-4, page 84, para. 3, and example 3), wherein said proliferating T cells express CD28 (see page 75, para. 2). It is further disclosed that the isolated T are contacted with a stimulatory agent and costimulatory agent, such as anti-CD3 and anti-CD28 antibodies, generally attached to a bead or other surface, in a culture medium (see page 31, para. 6); and administering an effective amount of the replicated T cells to a subject in need, wherein said T cells expresses CAR on the surface of the cells (see page 77, last para. to page 80, claim 46-47 of ‘712).
Regarding claims 24, 25, Friedman et al teach that the cancer is leukemia or lymphoma (see claims 47, 55-58 of ‘712).
With respect to claims 21-23, 27-28, Friedman et al teach that the PI3 kinase inhibitor is CAL-101 (also known as idelalisib), IPI-145 (also known as Duvelisib) (see page 36, last para.), wortmannin (page 37, para. 5).
Friedman et al differ from claimed invention by not disclosing combination of phosphatidylinositol-3-kinase inhibitor and a vasoactive intestinal peptide (VIP) receptor antagonist.
Waller et al cure the deficiency by teaching VIP antagonism enhances cellular immune responses in vivo. VIP antagonism increases the cytotoxic activity of antigen-specific T cells and NK cells. VIP antagonism is predicted to increase the anti-cancer activity of NK cells or antigen-specific T-cells (see para. 45). Waller et al teach administering isolated and purified T cells and a VIP receptor antagonist (see para. 50). Waller et al teach a method of treating a subject with leukemia or lymphoma, said method comprising administering a T-cell in combination with a VIP antagonist to a subject in need thereof (see claims 14-16). Likewise, Summerbell et al teach VIPhyb (a VIP antagonist) increased CD4+ and CD8+ T-cell proliferation as was assessed using flow cytometry (Figure 1). Summerbell  teaches increase in VIPhyb dose increases the percentage of initial splenocytes that underwent proliferation also increased both CD4+ and CD8+ T cells (Figure). It is further 
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to modify the method of contacting T cells with anti-CD3 antibody and Cd28 antibody in combination with PI3K inhibitor as disclosed in Friedman to further include VIP antagonist to activate and stimulate the said T cells as disclosed in Waller et al/Summerbell, to improve the expansion and therapeutic potential of T cells, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art explicitly reported that T cells may become CD28 negative (CD28neg) as a result of repetitive cell divisions, and isolation   from elderly patient and therefore may have poor replicative capacity (supra).  Further, given that PI3K inhibitor and VIP antagonist composition were known to expand T cells and commonly used for the treatment of leukemia,  it would have been obvious for one of ordinary skill in the art to combine different compositions each of which is taught by the prior art to be useful for the same purpose in order to produce a new composition that is to be used for the very same purpose. In the instant case the idea of combining them flows logically from their having been taught in the prior art.  Thus, it would have only required routine experimentation to modify the composition of Friedman to include VIP antagonist as disclosed by Waller/Summerbell to use the new combination to expand T-cells in the method of Friedman. One of skill in the art would have been expected to have a reasonable expectation of success in improving the expansion of T cells disclosed in Friedman by further incorporating VIP antagonist because prior art successfully reported VIP antagonism increases the expansion of T cells as evident from the teaching of Waller (see figure 2)/Summerbell(figure 1).  It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).


s 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al (WO/2017/099712, dated 06/15/2017, filed on 12/7/2015), Waller et al (WO/2012/161755, dated 11/29/2012)/ Summerbell (Blood (2013) 122 (21): 1041) and June et al (USPGPUB 20150283178, dated 10/08/2015, filed on 4/7/2015).
With respect to claim 14, Friedman and Waller/Summerbell teach a method of treating cancer comprising: said method contacting T cell with anti-CD3 antibody and Cd28 antibody and PIK3 inhibitor and VIP antagonist to activate and stimulate the said T cells to proliferate (see claims 1-4, page 84, para. 3, and example 3), wherein said proliferating T cells express CD28 (see page 75, para. 2); and administering an effective amount of the replicated T cells to a subject in need, wherein said T cells expresses CAR on the surface of the cells (see page 77, last para. to page 80, claim 46-47 of ‘712). Friedman teach that the effective amount of an expanded modified T cell composition, alone or in combination with one or more therapeutic agents. Thus, the T cell compositions may be administered alone or in combination with other known cancer treatments, such as chemotherapy, transplantation, immunotherapy, hormone therapy, photodynamic therapy (see page 71, last para.). Friedman differ from claimed invention by not disclosing administering PI3K inhibitor and VIP antagonist of the subject. 
However, before effective filing date of instant application, June teaches a method for treating diseases associated with expression of CD19 such as .CLL by administering a recombinant T cell comprising the CD19 CAR in combination with a kinase inhibitor (see abstract, para. 8) including in combination with a phosphoinositide 3-kinase (PI3K) inhibitor (e.g., a PI3K inhibitor described idelalisib or Duvelisib) (see para. 551).
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to modify the method of treating cancer by administering the expanded modified T cell in combination of another agent as disclosed in Friedman and Waller/Summerbell by substituting the therapeutic agent with another such as PI3K inhibitor as suggested by June, to treat cancer in said subject, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art explicitly provide motivation for incorporating kinase inhibitor in combination of T-CAR therapy in subject in need thereof to effectively treat cancer (supra).  One of skill in the art would have been expected .

Claims 11, 14, 20 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al (WO/2017/099712, dated 06/15/2017, filed on 12/7/2015), Waller et al (WO/2012/161755, dated 11/29/2012)/ Summerbell (Blood (2013) 122 (21): 1041)  and Betjes (Transpl Int 2016 Mar; 29(3):274-8, 09/08/2015) as evidenced by Pearce et al (J Immunol. 2015;195(7):3206-3217). 
With respect to claims 11, 14, Friedman et al teach a method of treating cancer comprising: said method contacting T cell with anti-CD3 antibody and Cd28 antibody and PIK3 inhibitor to activate and stimulate the said T cells to proliferate as compared to T cell in absence of PI3K inhibitor (see claims 1-4, page 84, para. 3, and example 3), wherein said proliferating T cells express CD28 (see page 75, para. 2); and administering an effective amount of the replicated T cells to a subject in need, wherein said T cells expresses CAR on the surface of the cells (see page 77, last para. to page 80, claim 46-47 of ‘712). Waller et al cure the deficiency by teaching VIP antagonism enhances cellular immune responses in vivo. VIP antagonism increases the cytotoxic activity of antigen-specific T cells and NK cells. VIP antagonism is predicted to increase the anti-cancer activity of NK cells or antigen-specific T-cells (see para. 45). Waller et al teach administering isolated and purified T cells and a VIP receptor antagonist (see para. 50). Waller et al teach a method of treating a subject with leukemia or lymphoma, said method comprising administering a T-cell in combination with a VIP antagonist to a subject in need thereof (see claims 14-16). Likewise, Summerbell et al teach VIPhyb (a VIP antagonist) increased CD4+ and CD8+ T-cell proliferation as was assessed using flow cytometry (Figure 1). As the VIPhyb dose increased, the percentage of initial splenocytes that underwent proliferation increased in both CD4+ and CD8+ T cells(Figure). It is further disclosed that VIPhyb increased early T-cells CD69 expression and abrogated later PD1 upregulation in CD8+ T cells (abstract). 

 Friedman and Waller/Summerbell differ from claimed invention by not disclosing administering more than 15% of the isolated T cells are negative for CD28.
Before the effective filing date of instant invention, it was known that all naïve T cells express CD28, but memory T cells may become CD28 negative (CD28neg) as a result of repetitive cell divisions. This results in accumulation of CD28neg T cells that may constitute >50% of the total circulating T-cell population in the elderly. The frequency of CD28neg T cells is associated with diseases such as cancer (see abstract) (limitation of claims 20 and 26). It is further disclosed CD28neg T cells can become CD57 positive that is identified as a marker of senescent and T cells as the CD57-positive T cells have the poorest replicative capacity and is frequently used as synonymous with terminal differentiation and/or aged T cells (see page 275, col. 2, last para.).
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to modify the method of treating cancer by administering the expanded modified T cell to a subject in need thereof as disclosed in Friedman and Waller/Summerbell,  wherein more than 15% of the isolated T cells are negative for CD28 as suggested by Betjes, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would conclude that more than 15% of the T cells in the circulating T-cell population in the elderly population undergoing chemotherapy would be CD28 negative (supra) and .  One of skill in the art would have been expected to have a reasonable expectation of success in determining the CD28 negative population of T cells contacted with anti-CD3 antibody and Cd28 antibody, PIK3 inhibitor and VIP antagonist because that would have blocked the T cell differentiation stimulated with anti-CD3 antibodies in vitro as evident from the teaching of Pearce (see figure 1, page 3215, col. 2, para. 1). It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

s 11-15, 20, 26-28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over  Morgan et al (WO/2015/164745, dated 10/29/2015, effective filed on 12/7/2015), , Betjes (Transpl Int  2016 Mar;29(3):274-8, 09/08/2015) and Perkins et al (Blood (2015) 126 (23): 1893) as evidenced by Pearce et al (J Immunol. 2015;195(7):3206-3217),  Waller et al (WO/2012/161755, dated 11/29/2012)/ Summerbell (Blood (2013) 122 (21): 1041).
.With respect to claims 11, 13, Morgan et al teach a method of contacting T cell with anti-CD3 antibody and Cd28 antibody to activate and stimulate the said T cells (see claims 1 of ‘745). Morgan further teaches (b) transducing the T cells with a viral vector comprising an engineered T cell receptor (TCR) or a chimeric antigen receptor (CAR) (page 35, lines 23-28); and (c) culturing the transduced T cells to proliferate (page 40, lines 17-19).  It is further disclosed that the CAR comprises an extracellular binding domain, including but not limited to an antibody or antigen binding fragment thereof, a tethered ligand, or the extracellular domain of a co-receptor, that specifically binds a target antigen that is a tumor-associated antigen (TAA) or a tumor-specific antigen (TSA) (see pages 44-54 and claim 43 of ‘745). Regarding claim 12, Morgan teaches that the T cells expresses CD28 (see page 14 line 22).
With respect to claims 14-15, Morgan et al teach a method of contacting T cell with anti-CD3 antibody and Cd28 antibody to activate and stimulate the said T cells (see claims 1 of ‘745). Morgan further teaches (b) transducing the T cells with a viral vector comprising an engineered T cell receptor (TCR) or a chimeric antigen receptor (CAR) (page 35, lines 23-28); and (c) culturing the transduced T cells to proliferate (page 40, lines 17-19) and further comprising treating malignancy in a subject by administering to the subject said T cell therapeutic (see claim 70 of ‘765). 
Regarding claims 24-24, Morgan teaches that the malignancy include leukemia or lymphoma (see page 82, line 10-12).
Morgan differ from claimed invention by not disclosing that (i) the activation and stimulation steps of T- cells is in presence of Pl3K inhibitor and VIP antagonist. 
Before the effective filing date of instant invention, it was known that all naïve T cells express CD28, but memory T cells may become CD28 negative (CD28neg) as a result of repetitive cell divisions, the influence of TNF-alpha, and infection. This results in accumulation of CD28neg T cells, which may constitute >50% of the total circulating T-cell population in the elderly. The frequency of CD28neg T cells is associated with diseases such as cancer (see  CD28neg T cells can become CD57 positive that is identified as a marker of senescent and T cells as the CD57-positive T cells have the poorest replicative capacity and is frequently used as synonymous with terminal differentiation and/or aged T cells (see page 275, col. 2, last para.). The combination of reference differ from claimed invention by not disclosing activation and stimulation steps of T- cells in presence of Pl3K inhibitor and VIP antagonist to improve proliferation of T cells. 
Perkins explored the potential for culture modifications to improve the therapeutic potential of CAR T cells without adding complexity to manufacturing. Perkins tested CAR T cells specific to B cell maturation antigen (BCMA) manufactured using standard IL-2 culture with an inhibitor of PI3K added to the media, or with IL-7 and IL-15 in place of IL-2. Perkin shows that inhibition of PI3K during ex vivo expansion with IL-2 generate a superior anti- BCMA CAR T cell product for clinical use (see abstract). Waller et al cure the deficiency by teaching VIP antagonism enhances cellular immune responses in vivo. VIP antagonism increases the cytotoxic activity of antigen-specific T cells and NK cells. VIP antagonism is predicted to increase the anti-cancer activity of NK cells or antigen-specific T-cells (see para. 45). Waller et al teach administering isolated and purified T cells and a VIP receptor antagonist (see para. 50). Waller et al teach a method of treating a subject with leukemia or lymphoma, said method comprising administering a T-cell in combination with a VIP antagonist to a subject in need thereof (see claims 14-16). Likewise, Summerbell et al teach VIPhyb (a VIP antagonist) increased CD4+ and CD8+ T-cell proliferation as was assessed using flow cytometry (Figure 1). As the VIPhyb dose increased, the percentage of initial splenocytes that underwent proliferation increased in both CD4+ and CD8+ T cells (Figure). It is further disclosed that VIPhyb increased early T-cells CD69 expression and abrogated later PD1 upregulation in CD8+ T cells (abstract). 
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to modify the method of contacting T cells with anti-CD3 antibody and Cd28 antibody to activate and stimulate the said CAR-T cells as disclosed in Morgan in with PI3K inhibitor and VIP antagonist as suggested by Perkins and Waller/Summerbell, to improve the expansion and therapeutic potential of T cells, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art .

Claims 11, 14, 21-23, 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over  Morgan et al (WO/2015/164745, dated 10/29/2015, effective filed on 4/24/2015), Betjes (Transpl Int  2016 Mar;29(3):274-8, published 09/08/2015) and Perkins et al (Blood (2015) 126 (23): 1893), as evidenced by Pearce et al (J Immunol. 2015;195(7):3206-3217), Waller et al (WO/2012/161755, dated 11/29/2012)/ Summerbell (Blood (2013) 122 (21): 1041)  as applied above and further in view of  June et al (USPGPUB 20150283178, dated 10/08/2015, filed on 4/7/2015)/ Friedman et al (WO/2017/099712, dated 06/15/2017, filed on 12/7/2015) .
The teaching of Morgan, Betjes, Pearce, Perkins and Waller/Summerbell have been described above and relied in same manner. Friedman teach that the effective amount of an expanded modified T cell composition, alone or in combination with one or more therapeutic agents. Thus, the T cell compositions may be administered alone or in combination with other known cancer treatments, such as chemotherapy, transplantation, immunotherapy, hormone therapy, photodynamic therapy (see page 76, last para.).  However, the combination of reference differ from claimed invention by not disclosing administering PIk3inhibitor the subject and PI3K inhibitor is idelalisib or Duvelisib or Wortmannin.
 However, before effective filing date of instant application, June teaches a method for treating diseases associated with expression of CD19 such as .CLL by administering a recombinant T cell comprising the CAR in combination with a kinase inhibitor (see abstract, para. 8) including in combination with a phosphoinositide 3-kinase (PI3K) inhibitor (e.g., a PI3K 
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to modify the method of treating cancer by administering the expanded modified T cell in combination of another agent as disclosed in Morgan, Perkin and Waller/Summerbell by substituting the therapeutic agent and/or one PI3K inhibitor with another such as idelalisib, duvelisib or wortmannin as suggested by June/Friedman , to treat cancer in said subject, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art explicitly provide motivation for incorporating kinase inhibitor in combination of T-CAR therapy in subject in need thereof to effectively treat cancer (supra).  One of skill in the art would have been expected to have a reasonable expectation of success in using recombinant T cell comprising the CAR in combination with a kinase inhibitor because prior art successfully reported (i) using PI3K inhibitor in combination of expanded T-cells to treat cancer (see June). It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Examiner’s comment: Should applicant provide evidence of specific combination of phosphatidylinositol-3-kinase inhibitor and a vasoactive intestinal peptide (VIP) receptor antagonist showing unexpected superior expansion of T-cell, instant obviousness rejection may be overcome, pending further consideration. 

Conclusion
No claims allowed. 
Okkenhaug et al (Nature Review Immunology, 3, 317-330) teach T cell activation signals through the are mediated by PI3K. 
Balakrishnan et al Leukemia (2015) 29, 1811–1822 teaches IPI-145 is Duvelisib.
Li et al (Cancer Res; 76(23), 6802-6815  December 1, 2016) teach peptide antagonist of VIP signaling (VIPhyb) increases  T-cell proliferation in vitro and reduced IL10 expression in donor T cells. VIPhyb (an VIp antagonist) treatment led to downregulation of PD-1 and PD-L1 expression on donor immune cells, increased effector molecule expression, and expanded oligoclonal CD8+ T cells that protected secondary allo transplant recipients from leukemia (see abstract). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANOOP K SINGH/            Primary Examiner, Art Unit 1632